DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 12 February 2021. As per applicant’s request, claims 1 has been amended. Claim 25 is new. Claims 1-2, 4-11, 13-15, 22-25 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in applicant interview of 26 February 2021 from Edward P. Ryan Reg. No. 64912.
The claims have been amended as follows:
1. (Currently amended) A controllable resistance element, comprising: 
a junction field effect transistor configured to provide a resistance on a signal line; and 
a first pass transistor configured to apply a static charge increment or decrement to the junction field effect transistor responsive to a control pulse, using the control pulse itself as a voltage source for the static charge increment or decrement, such that the resistance on the signal line changes, wherein the static charge is stored in a capacitor connected in parallel with a gate of the junction field effect transistor.


25. (Currently Amended) The weight array of claim 9,

Allowable Subject Matter
Claims 1-2, 5-11, 13-15, 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1 and 9 and further search, claims 1 and are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1:
...
a first pass transistor configured to apply a static charge increment or decrement to the junction field effect transistor responsive to a control pulse, using the control pulse itself as a voltage source for the static charge increment or decrement, such that the resistance on the signal line changes, wherein the static charge is stored in a capacitor connected in parallel with a gate of the junction field effect transistor.


Claim 9:
...
a plurality of controllable resistance elements, arranged in a multi-dimensional array, each dimension having a size greater than one,
...
a plurality of AND gates, each configured to control addressing of a respective controllable resistance element of the plurality of controllable resistance elements, wherein the control pulse is only passed to a controllable resistance element when its respective AND gate is triggered.

Regarding the cited limitations of claim 1, which do not appear to be taught by the prior art: Banniza et al. and Nishitani et al. teach a transistor providing a resistance on a signal line serving as a controllable resistive element.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise a pass transistor, responsive to a control pulse, applying an increment or decrement to the static charge of the jFET such that the resistance across the jFET changes, where the control pulse is the voltage source for the static charge increment or decrement and wherein the static charge is stored by a capacitor in parallel with the gate of the jFET of the controllable resistive element.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claim 1.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claim 1 are allowed as they depend upon an allowable independent claim.
Regarding the cited limitations of claim 9, which do not appear to be taught by the prior art: Banniza et al. and Nishitani et al. teach a transistor providing a resistance on a signal line serving as a controllable resistive element. Kapoor and Nishitani et al. teach a pass transistor, responsive to a control pulse, applying a charge increment or decrement to the jFET such that the resistance across the jFET changes. Yu et al. teaches that the array of controllable resistive elements is a multidimensional array where each dimension contains at least two elements. Yayla et al. teaches a neural circuit synapse consisting of a transistor having a pass transistor connected to the gate and a capacitor connected in parallel with the pass transistor and the gate where the synaptic weight is stored as a charge on the capacitor.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise a plurality of AND gates, each having a one-to-one relationship with its respective controllable resistive element where the control pulse is passed to the controllable resistive element when its respective AND gate is triggered.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claim 9.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claim 9 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125        

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125